Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	There are numerous iterations of the claims, specification and abstract in the case.  Examiner will identify which version is being referenced.
Abstract – Two versions were received on 01 July 2020,   One version has the changes marked, the other is a clean copy.  Examiner will be referencing the clean copy.
Specification – two versions were received on 01 July 2020.  One version has the changes marked, the other is a clean copy.  Examiner will be referencing the clean copy.
Claims – two versions of the claims were received on 14 September 2020. One version has the changes marked, the other is a clean copy.  Examiner will reference the marked copy.  

Applicant has amended claims 7-18 and 21-24 so that they are no longer multiple-dependent based on multiple-dependent.  Accordingly, they are now being considered for the first time.
Newly amended claim 7 further limits the angle claimed in parent claim 6.  Accordingly, claim 7 will be examined.
Newly amended claim 18, drawn to the cutting element being carbide, is deemed to be examinable without imposing significant burden on the office.

Newly amended claim 22, drawn to a heat treatment, is deemed to be examinable without imposing significant burden on the office.
Newly amended claims 8-18,23 and 24 are directed to an invention that is independent or distinct from the invention originally examined for the following reasons: 
Previously examined claims 2 and 4 are drawn to a knife having a steel plate with a thickness of 3/16 to ½ inch, and a cutting element with a thickness of 1/32 to 1/8 inch.
Previously examined claim 6 is drawn to a knife having teeth disposed at different angles.
New claims 8-17 are drawn to knife where the cutting element is in an encavure (sic), parallel to the steel, with a pointed triangle.
New claims 23 and 24 are drawn to a knife fixed in an encavure (sic) by silver brazing.
Claims 23 and 24 have two-way patentable distinction and a search burden relative to previously examined claims 2,4 and 6.
Claims 8-17 have two-way patentable distinction and a search burden relative to previously examined claims 2 and 4.
Since applicant has received an action on the merits for the originally examined invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-17,23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The disclosure is objected to because of the following informalities:
On line 7 of page 3 and elsewhere, the term “encavure” has an unknown meaning.  It is not an English word.
On lines 9,10 and 16 of page 3 and elsewhere, the term “cutting” is unusual.  It is not clear if this is referring to a cutting edge or a tool bit or what.
On line 14 of page 6 and elsewhere, the term “diameter”, in reference to a cutting edge, is an improper use of the term.  “Radius” would be more proper.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  
On lines 12 and 13 of claim 1, “sa id” should not be split between lines.
On line 26 of claim 1, “overall” should be –over all--.
On line 27 of claim 1, “also” should be deleted, and “at” should be changed to     –to--.
Appropriate correction is required.

Claims 1,2,4,6,7,18,21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
On line 3 of claim 1, it is not clear what boundaries the term “geometrical form” has.

On lines 5 of claim 1, “self-sharpening element” is of unclear scope.  Is the “self-sharpening” inferring some sort of structure?  Looking at the developing wear in Applicant’s figures 3A-3C, the knife appears to get dull, and thus is not “self-sharpening”.
At the end of line 7 of claim 1, “render said tooth more cutting” makes no sense.
On lines 9 and 10 of claim 1, “said self-sharpening element exceeds in width the rest of the tooth” is unclear.  What width is being referenced here?
On line 10 of claim 1 “cutting” is of unclear scope.  Is this a noun or a verb?  This term appears throughout the claims.
On lines 18 and 19 of claim 1 is the phrase “said cutting edge is render minimally round”.  It is not clear how to scope this phrase, or what structure is being implied that might be compared to the prior art.
On line 19 of claim 1, it is not clear what weight to give “thin”, since it is a relative term.
On line 20 of claim 1, “diameter” is employed for something that has no diameter, but instead has a radius.
On lines 20 and 21, “maximum diameter” and “said minimum round” seem to be referring to the blade at two different snapshots in time.  Applicant should only recite the device at one point in time.
On line 25 of claim 1, “said steel part” lacks proper antecedent basis.
On line 4 of claim 7, it is not clear what scope to give “downwards”, since the orientation of the blade in use is not clear.

As for claim 21, Examiner notes that the agricultural machine is not positively recited in parent claim 1.  Further limiting the unclaimed agricultural machine to being a mixer raises the question of how this further limits the claimed self-sharpening knife.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,6,7,18,21 and 22 are rejected under 35 U.S.C. 102a2 as being anticipated by Stoffel et al.(10,462,963).
Firstly, Examiner notes that there are very significant problems in these claims under 35 USC 112.  Examiner will attempt to apply the prior art as best he can.
Stoffel shows a knife in figures 12 and 19G having all of the recited limitations.
The base is a steel plate (line 37, column 6).
The “self-sharpening” element (210) is harder than steel (line 1, column 2).
The self-sharpening element (210) extends (exceeds?) beyond the steel base plate, as seen in figure 19G.
The self-sharpening element (210) leaves some of the steel exposed to wear, as seen in figure 19G.

The knife has mounting holes, as seen in figure 12, and thus can be fastened to an agricultural machine by a fastener.
In regard to claim 4, Stoffel discloses a thickness range that has 1/32 to 1/8 inch therein (last paragraph of column 7).
As for claims 6 and 7, the teeth are all angled relative to one another, as seen in figure 12, and with tooth faces “pointing downward” as best understood.
	With respect to claim 18, the self-sharpening element is carbide (line 1 of column 2).
	In regard to claim 21, the knife is used in a mixer (line 13, column 4).
	As for claim 22, the knife is heat treated (line 21, column 3).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel (10,462,963) in view of Kooima et al.(5,823,449).
Stoffel does not mention the thickness of his steel plate.  Kooima also teaches a steel plate mixing knife, with a thickness of 3/8 inch (line 38, column 4).  It would have 

Applicant's arguments have been fully considered but they are not persuasive.
The new abstract has been accepted.
Some of the objections to the specification have been overcome, but others remain (see above for details).
Applicant has successfully corrected some of the problems under 35 USC 112, but other remain, and new ones have arisen.  See above for details.
In regard to the prior art rejection, Applicant’s arguments are noted.  A different reference (Stoffel) is now being applied under 35 USC 102.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH E PETERSON/Primary Examiner, Art Unit 3724